The following dissenting opinion was delivered by
Bowie, J.:
The Circuit Court for Anne Arundel County, at April Term, 1871, in a creditors’ suit therein pending, in which John E. Hurst and others were complainants, and the appellee, George W. Nutwell, administrator of John Nut-well, deceased, and the appellants, children and heirs of said John, were defendants, passed a decree directing the lands of said deceased, to be sold by a trustee, etc.
The appellee became the purchaser: the sale being finally ratified and confirmed, he demanded possession of the appellants, (the terre-tenants, at the date of the decree,) which being refused, the appellee filed his petition, verified by affidavit, alleging the foregoing facts, ■and praying an order for a “writ of habere facias possessionem. ’ ’
The appellants answered the petition, showing cause why the writ of “ habere ” should not issue.
The appellee demurred to the answer ; which demurrer being ruled good, the Court, on the 24th of July, 1875, *47adjudged and ordered, that a writ in the nature of a writ of “ habere facias possessionem,” be issued as prayed.
On the 30th of August, 1875, the appellants entered an appeal from the order, directing the writ of “ habere.”
On the 26th September, 1876, the transcript of the record was filed in this Court. A motion is made by the appellee to dismiss the appeal, because the transcript of the record was not brought up within six months from the time of the appeal prayed.
This preliminary motion must be disposed of, before we consider the questions involved in the record.
The appellants contend, that this motion should have been made in the Circuit Court, pursuant to sec. 30 of Art. 5, title appeals, of the Code of Public General Laws as amended by the Act of 1864, ch. 322, and cite the case of Meloy vs. Squires, 39 Md., 175, in support of that position.
The language of the thirteenth section of the Code is, “No appeals shall be dismissed, because a copy of the record shall not have been transmitted within the time required by law, if it shall appear to the Court of Appeals, that such delay was occasioned by the neglect or omission of the clerk; but if the clerk shall have prepared the record as required by law, and the appellant, or plaintiff in error, shall have neglected or omitted to pay for such record, or by any other neglect or omission on the part of the appellant or plaintiff in error, the said record shall not be sent to the Court of Appeals within nine months after the appeal has been entered or writ of error produced, the Court from ivhich the appeal toas taken, may on motion, strike out the entry of such appeal, and proceed to execution or other proceedings, as if such appeal had never been entered, and thereafter, no other appeal or writ of error shall be allowed.”
By the new rules of this Court, the time for transmitting the record is reduced to six months, (Vide 29 Md.) *48The jurisdiction over the subject of appeals is, by the language of the above section, clearly not confined to the Court from which the appeal is taken, but is conferred on that Court only, under certain circumstances, in which the delay in the transmission of the record within the time prescribed, is owing to the appellant; where the delay is occasioned by the omission of the clerk, and it shall so appear to the Gourt of Appeals, the appeal shall not be dismissed;
Thus it is apparent, there is a concurrent jurisdiction in the Court of Appeals, in cases where the clerk’s conduct is in question, or the question is, whether the delay is occasioned by the clerk, or the party appealing.
In the case of Meloy vs. Squires, the appellee filed a petition in this Court, stating that Meloy had appealed from certain orders or decrees of the Circuit Court for Prince George’s County, and had failed to bring up the transcript within six months from the time when the appeal was taken ; and the neglect was in no way owing to the fault of. the clerk, and praying said appeal might be docketed in this Court and dismissed.
The appellant had not appeared in this Court, “non con-stat” but he had abandoned the appeal, but the appellee, anxious to anticipate the action of the appellant and forestall him, applied to this Court to docket the appeal and dismiss it “unoflatu.”
Under this state of facts, this Court announced that the relief sought by the petitioner, may be had by application to the Circuit Court from which the appeal was taken, under the provisions of the Act oD Assembly of 1864, ch. 322, (supplement to the Code, page 16.)
In this case, the appellants have not abandoned their appeal, but it is docketed, and the record is filed, placing this Court in possession of all the facts necessary to the determination of the motion.
Numerous instances have occurred, since the passage of the Act of 1864, ch. 322, in which this Court has enter*49tained and decided motions to dismiss appeals, founded on thé same reasons as now suggested. Mince vs. Tucker, 37 Md., 362; Bowie vs. Neal & Luckett, 41 Md., 124.
After the prayer for an appeal was entered, a bond purporting to be an appeal bond was filed by the appellants, to which the appellees objected, the clerk approved the bond notwithstanding, and refused to issue the writ of “ habere” because he had approved the bond.
On the 13th of September, 1875, the appellee filed his petition, stating his objections to the bond, and praying the Court to require a new one.
The controversy about the sufficiency of the appeal bond, was protracted until the 1st of September, 1876, when the Court ordered the appellants, to file a sufficient bond in this case, on or before the 15th of September, 1876. The new bond being filed, the clerk made out the transcript and certified the same on the 26th September, 1876.
From the facts disclosed by the record, and the statement of the clerk, it would seem the delay in transmitting the record was occasioned by the controversy on the subject of the appeal bond, which, although not legally connected with the appeal, (except as security for the costs,) was supposed by the clerk to he essential to the transcript of the appeal.
Although this was a mistaken view of his duty, it is sufficient to exonerate him from any intentional error, and relieve the appellants from the responsibility and consequences of delay.
To return to the main questions presented by the record.
The appellants admit the sale of the land to the appellee, its final ratification by the Court; that they were the children and heirs of John Nutwell, deceased, and in possession of the lands at the time of the decree, and that they have refused to surrender them to the appellee, and still retain them.
*50In vindication of their conduct, the appellants charge that the appellee procured the bill to be filed for the sale of their father’s real estate, and induced the appellants to acquiesce therein, and to suffer the appellee to become the purchaser, promising to hold the same for their use and benefit, and reconvey the same to them.
Many other allegations imputing “mala fides” to the petitioner are made, which are immaterial to the question to be considered and decided.
The points raised by the demurrer are—
1st. Whether the Act of 1814, ch. 283, amending and re-enacting section 64 of Art. 15, title “ Pleadings, Practice and Process,” applies to sales made in pursuance of decrees by Courts of equity.
2nd. Whether the allegations of the appellants’ answer, if true, are good cause for refusing the application for the writ of “ habere facias possessionem.”
Notwithstanding the very ingenious and forcible argument made by the appellants’ counsel, that the amendment applies only to proceedings at law, as indicated by the title of the Act to which it refers, we think the title of an Act, .according to the established rules of construction, is not alone sufficient to limit the meaning of its language to subjects included therein, either expressly or impliedly, if the evil to be remedied by the law has a wider range, and is clearly embraced in the letter and spirit of the enacting clau te.
The mischief intended to be cured by the Act of 1825, is strongly expressed by this Court, in the case of McMechen vs. Marman, 8 G. & J., 14, cited by the learned Judge below, in his opinion, viz., “Debtors and those claiming under them after a sale of their lands by the sheriff, held on to their possession until ousted by the tedious process of ordinary judicial proceedings, thus against every principle of law and equity, without the ability of making ultimate indemnity for their wrong-doings, depriving purchasers *51for years of all enjoyment of tlie lands they had honestly paid for, during which interval it is more than probable that those lands were greatly diminished in value by a most severe and exhausting cultivation. The necessary consequence of such a state of things must be the sacrifice-of the interests of creditors, by depreciating the value of tlie fund from which the payment of their debts is to be sought.”
The sacrifices thus vividly depicted as the consequences of delay in securing the fruits of a judgment at law, as necessarily follow delays in consummating sales by virtue of decrees in equity; “ ubi eadem est ratio, ibi idem esi lex. ’ ’
The language of the Act of 1864, ch. 283, is “ whenever any lands or tenements shall bo sold by any sheriff,” etc., “ or by any trustee under the decree of any Gourt of this State, and the debtor ’ ’ or any other person holding under said debtor, etc., by title subsequent to the date of the judgment, or decree * * * shall be in possession of the land and tenements sold, and shall fail or refuse to deliver possession of the same to the purchaser thereof, the Judge of the Circuit Court of the county * * * shall on the application in writing, to be verified by the affidavit of the purchaser, or his attorney, unless good cause to the contrary be shown by the debtor, etc., issue a writ in the nature of a writ of “ habere facias possessionem.” The argument in favor of restricting this amendment to Courts of law, drawn from its context, upon the principle of “noscitur a sociis,” is overcome by the use of language that can have no meaning or application, unless it includes Courts of equity.
.No other Courts in this State have power to appoint trustees to sell real estate for the payment of debts.
So also with regard to the person against whom the writ of “ habere facias” maybe issued. The heir-at-law represents the ancestor, and may be sued in an action of debt, upon a specialty, or judgment rendered against the ancestor ; and real estate descending upon him is made *52assets to pay debts generally, in default of personal assets; pro hac vice” he is the debtor, when a bill is filed against him for sale of the lands of which his ancestor died seized or possessed.
The appellants in this case held as debtors or under the debtor, or by title subsequent to the decree, and in either case were subject to be dispossessed, if they refused to submit to the execution of a decree to which they were parties, unless they showed good cause to the contrary.
This brings us to the consideration of the second point, what is good ground for refusing a writ of “ habere facias possessionem.”
As is properly said, the writ of “ habere facias possessionem,” was not a process known to equity causes, under its ordinary jurisdiction, but is a common law judicial writ resorted to in actions of ejectionefirma to recover the possession from the defendant who holds over after judgment against him.
But the Legislature has engrafted it upon the chancery powers of the Courts of equity in certain specified cases, with full knowledge of its character. To the writ of habere facias seisinam, the sheriff could return that another is tenant of the land by right, for of this there can be no issue taken between them, he has nothing to do but execute the writ. Bacon’s Abrid., Title, Execution, 707; Bingham on Execution, 252.
In the case of Cooke vs. Brice, this Court, through its present Chief Judge, said “ Ordinarily in summary proceedings of this nature, the question of title is not involved or decided. The purchaser can take only such title as belonged to the judgment debtor ; the inquiry is limited to the fact of possession, usually a very simple one, quite unconnected with the question of title. In this case some difficulty grows out of the ambiguous relation the'appellant sustained towards the property, and the character in which he held possession. The proof that he resided *53upon the premises does not remove the difficulty ; because if he held it only in his character of trustee, and not of his own right, the appellee would not be entitled to the writ. We are therefore compelled to consider the nature of his title in order to determine in what character he held the possession.”
The case in which the foregoing opinion was announced was that of a judgment at law, against a debtor who was tenant under a lease which had expired before the judgment, and who was also trustee for his wife of the estate, out of which the leasehold interest had been created by a former trustee.
The tenancy having expired, the occupant held under another and different title. Morrill vs. Gelston determines, nothing else, than that a case occurring before the Act of 1864, ch. 283, does not come within its provisions ; that was a sale by a trustee under a power contained in a mortgage, in an ex parte proceeding, and not under a decree.
The averments contained in the appellants’ answer constitute good ground for an original hill to sot aside the sale as procured by fraud, and an injunction to stay further proceedings until the further order of the Court, but admitting as they do, the title in the complainant as appears hy record, they cannot consistently with the principles of law or equity, collaterally annul the former proceedings, by resisting the application for the habere facias.
Such a practice would destroy the sanctity of judicial orders and decrees, and the fruition of the benefits of their most deliberate and solemn adjudications, as well as indefinitely defer the end of litigation. For these reasons I think the order appealed from should be affirmed.